


EXHIBIT 10.48


SECOND AMENDMENT TO
THE PHOENIX COMPANIES, INC.
EQUITY DEFERRAL PLAN
As Amended and Restated Effective January 1, 2009


The Phoenix Companies, Inc. Equity Deferral Plan (the "Plan"), as amended and
restated effective January 1, 2009, is amended effective June 26, 2015 as
follows:


1.
Section 2.03 is amended in its entirety to read as follows:



2.03
“Beneficiary” means the person(s) or entity, including one or more trusts, last
designated by an Employee on a form or electronic media and accepted by the
Committee or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Employee. In the absence of any such
designation, the Beneficiary shall be (i) the Employee’s surviving spouse, (ii)
if there is no surviving spouse, the Employee’s children (including stepchildren
and adopted children) per stirpes, or (iii) if there is no surviving spouse
and/or children per stirpes, the Employee’s estate.




